 Case 3:21-cv-03028-TLB Document 20           Filed 08/20/21 Page 1 of 1 PageID #: 57




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION


WILLIAM CHRISTOPHER LINDSEY                                                   PLAINTIFF

V.                             CASE NO. 3:21-CV-3028

CAPTAIN LOOKINGBILL, et al.                                              DEFENDANTS


                                        ORDER

       Comes on for consideration the Report and Recommendation (Doc. 19) filed in this

case on August 2, 2021, by the Honorable Mark E. Ford, United States Magistrate Judge

for the Western District of Arkansas. Fourteen (14) days have passed without objections

being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, the case is DISMISSED WITHOUT PREJUDICE

pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2).

       IT IS SO ORDERED on this 20th day of August, 2021.

                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
